Title: To James Madison from James Leander Cathcart, 27 September 1801
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 12
						Sir
						Leghorn Septr. 27th. 1801
					
					By the enclosures mark’d from A to G—you will be inform’d of what ever has occur’d to my knowledge since my last.  I am in hourly expectation to hear from the Comodore who I make no doubt will act with energy & concur with me in the mode of operation which I have recommended.
					Comodore Koefoed who commands a Danish Squadron in this Sea lately arrived here from Tripoli.  He has taken the advantage of our situation with that power to adjust the affairs of his Nation upon the terms agreed on by Admiral Fisker in 1797, that is to pay the Tripolines every four years fifteen thousand dollars in cash.  He certainly had an excellent opportunity to prevent his nation from continueing tributary and his want of energy in this instance will undoubtedly occasion the Bashaw of Tripoli to renew his demands upon Denmark the first favorable opportunity.  Consequently spoliation & Slavery will ensue & the Danes will ultimately be obliged to coerce the Bashaw which at present seems contrary to their policy.  By the enclosures F & G you will be inform’d of the friendly interposition of his Majesty of Sweden & how far I have had any thing to do in the measure which I hope will meet the approbation of the President, for you may depend Sir that should we make the War with Tripoli a common cause with Sweden that we would be deciev’d & I am sensible that they would embrace the first opportunity to conclude a Treaty with Tripoli on the same terms they did in 1798 and may be worse and we would be left the champions of liberty while they would be enjoying the benifit arising from an uninterupted commerce.
					I have had great opportunity’s of conversing with the Agents of Denmark and Sweden & find that the humiliating terms they have been reduced to has been occasioned by the miserable economy of those nations which in no one instance has answer’d the desired effect but the contrary.  “They say that their government calculates the sum necessary to maintain a Squadron in the mediterranean, & if they find that they can conclude on pacific terms for less than it would cost them to maintain said Squadron, that they never hesitate in prefering the most advantageous.  When I have observ’d that notwithstanding the great repugnance the government & Citizens of the United States had to become tributary, nevertheless that if it was found to answer the end contemplated that probably they might adopt the same policy, but I requested to be inform’d how they accounted for having from ten to thirty of their vessels captured every year by one or other of the Barbary States, notwithstanding their having always one or two Frigates in the mediterranean, besides paying large sums in cash and maratime & military stores.”  Their answers have always been evasive and by no means satisfactory, which has indicated an unjustifiable economy, & in one instance Comodore Koefoed in order to palliate his own proceedings asserted that since our change of administration that our Executive would adopt the same pusillanimous conduct which the northern nations had & founded his assertion upon information he had receiv’d from Mr. Kirkpatrick at Malaga which indicated that the new elected President had resolv’d to reduce the national expence by a total anihilation of the navy of the United States & that consequently in a few years we would be reduced to the necessity of complying with every demand of the Barbary States be the ever so unjust or enormous.  I inform’d Mr. Koefoed that as I was not acquainted with Mr. Kirkpatrick I could not be a competent judge from what source he obtain’d his intelligence, but as I had the honor to be personally acquainted both with Mr. Jefferson and the Secretary of State and had made it my particular study to enquire into the prevailing policy of our present administration I would venture to assure him that nothing farther was intended by the President than to disincumber our Navy of several ships which were purchased & fitted out in a hurry during our disturbance with France & quoted the arrival of Comodore Dale as a proof of my assertion.  In fact Sir those powers are ashamed of their conduct & flatters themselves that we will be placed upon the same list that they are, well knowing that if we act with energy that we will be respected & that consequently their turn to be plunder’d will come oftner while the same system of depredation continues to prevail in the Barbary States, but I am really of opinion that in future both the Swedes & Danes will in a great measure take their tone from us & if we are successful will follow our example.
					I have requested the Comodore to send for me as soon as the service the vessels are employ’d on will permit & I hold myself in readiness to embark at a moments warning.  I shall leave my family at Leghorn until our affairs are entirely settled as a Wife is a very bad weapon to use either offensive or defensive.  I have the honor to be with very great respect Sir Your most Hble & Obnt. Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
